By JUDGE JACK B. STEVENS
This matter has been under advisement to consider the complaint’s Motion for Leave to Amend the Itemized Statement of Account. The Court has considered the arguments of counsel, as well as the cases cited by both sides, and hereby grants leave to amend for the following reasons.
First, leave to amend should be liberally granted in the furtherance of the ends of justice. Rule 1:8 Rules of Virginia Supreme Court; Jacobson v. Southern Biscuit Co., 198 Va. 813, 97 S.E.2d 1 (1975). Second, the account filed with a Bill to Enforce a Mechanic’s Lien is not jurisdictional, as is alleged by the defendants. See Knight v. Ferrante, 202 Va. 243 at 248, 117 S.E.2d 283 at 287 (1960). Third, the amendment sets up no new cause of action or claim and makes no new demand. See Neff v. Garrard, 216 Va. 496 at 497-98, 219 S.E.2d 878 (1975).
The Court finds this amendment correcting an eight cent mathematical error and reorganizing charges already identified as owing so that they are applied to the correct Section is appropriate.